Renke v Kwiecinski (2015 NY Slip Op 02467)





Renke v Kwiecinski


2015 NY Slip Op 02467


Decided on March 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
ROBERT J. MILLER, JJ.


2013-07244
2014-03627
 (Index No. 13464/07)

[*1]John K. Renke II, respondent, 
vJoyce Kwiecinski, appellant.


Joyce Kwiecinski, Long Beach, N.Y., appellant pro se.
DelBello Donnellan Weingarten Wise & Wiederkehr, LLP, White Plains, N.Y. (Frank J. Haupel of counsel), for respondent.

DECISION & ORDER
In an action to enforce a foreign judgment, the defendant appeals from (1) an order of the Supreme Court, Nassau County (Palmieri, J.), dated May 16, 2013, which denied her motion for leave to renew and reargue her prior motion to vacate the foreign judgment and a sheriff's execution of sale against her property, which had been denied in an order of the same court entered May 8, 2009, granted the plaintiff's application to impose sanctions on her, and directed a hearing on the amount of sanctions, and (2) an order of the same court dated January 30, 2014, which denied her motion for leave to renew and reargue her prior motion for leave to renew and reargue, and granted the plaintiff's application to enjoin her from filing any further motions, actions, or proceedings without prior written permission of the court.
ORDERED that the appeals from so much of the orders dated May 16, 2013, and January 30, 2014, as denied those branches of the defendant's motions which were for leave to reargue are dismissed, as no appeal lies from an order denying reargument; and it is further,
ORDERED that on the Court's own motion, the notices of appeal from so much of the orders dated May 16, 2013, and January 30, 2014, as, respectively, granted the plaintiff's application to impose sanctions, directed a hearing on the amount of sanctions, and granted the plaintiff's application to enjoin the defendant from filing any further motions, actions, or proceedings without prior written permission of the court, are deemed applications for leave to appeal from those portions of the orders, and leave to appeal is granted (see CPLR 5701[c]); and it is further,
ORDERED that the orders dated May 16, 2013, and January 30, 2014, are affirmed insofar as reviewed; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
The denial of a motion for leave to reargue is not appealable (see Bank of N.Y. v Segui, 120 AD3d 1369, 1370) and, therefore, the defendant's appeal from so much of the orders as denied those branches of her motions which were for leave to reargue must be dismissed.
Those branches of the defendant's motions which sought leave to renew were properly denied, as they were not based on new facts not offered on the prior motions that would change the prior determinations (CPLR 2221[e][2]). Moreover, the defendant failed to set forth any cognizable basis for vacating the sheriff's execution of sale against her property (CPLR 5230).
The Supreme Court's determinations to impose sanctions on the defendant for frivolous conduct, and to enjoin her from filing any further motions, actions, or proceedings without prior written approval from the court, were not an improvident exercise of discretion under the circumstances (see 22 NYCRR 130-1.1; Matter of Irving G. Kates N.Y. Trust v Northern Trust Corp., 54 AD3d 407).
MASTRO, J.P., CHAMBERS, AUSTIN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court